Exhibit 10.2

 

EMPLOYMENT AGREEMENT

(Elizabeth Varki Jobes)

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into this 19th day of
April, 2012, by and between Auxilium Pharmaceuticals, Inc. (the “Company”) and
Elizabeth Varki Jobes (“Executive”).

 

WHEREAS, the Company desires to employ Executive as Senior Vice President and
Chief Compliance Officer of the Company on the terms and conditions set forth in
this Agreement; and

 

WHEREAS, Executive desires to be employed with the Company as Senior Vice
President and Chief Compliance Officer of the Company, and is willing to accept
such employment on the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

 

1.             Employment.  The Company hereby employs Executive, and Executive
hereby accepts such employment and shall perform Executive’s duties and
responsibilities, in accordance with the terms, conditions and provisions
hereinafter set forth.  This Agreement shall be effective as of May 7, 2012 (the
“Effective Date”) and shall continue until the third anniversary thereof, unless
sooner terminated pursuant to the terms of this Agreement (the “Initial Term”). 
In addition, this Agreement shall automatically renew for periods of one year
unless either party gives written notice to the other party at least 90 days
prior to the end of the Initial Term or any one-year renewal period, as
applicable, that this Agreement shall not be further extended.  Nothing in this
Agreement shall be construed as giving Executive any right to be retained in the
employ of the Company, and Executive specifically acknowledges that Executive
shall be an employee-at-will of the Company, and thus subject to discharge at
any time by the Company with or without Cause (as defined in Section 2.8) and
without compensation of any nature except as provided in Section 2 below.  The
Initial Term, together with any one-year renewal period shall be referred to as
the “Term”.

 

1.1          Executive Representations.  Executive hereby represents and
warrants to the Company that she is not subject to, or a party to, any
employment agreement, non-competition covenant, non-disclosure agreement or
other agreement, covenant, understanding or restriction of any nature whatsoever
which would prohibit Executive from executing this Agreement and performing
fully her duties and responsibilities hereunder, or which would in any manner,
directly or indirectly, limit or affect the duties and responsibilities which
may now or in the future be assigned to Executive by the Company.  Further, the
Company expects Executive not to, and Executive hereby acknowledges that she
shall not, use any proprietary or confidential information of any prior employer
in the performance of her duties.

 

1.2          Duties and Responsibilities.  Commencing on the Effective Date,
Executive shall serve as Senior Vice President and Chief Compliance Officer of
the Company and shall perform all duties and accept all responsibilities
incident to such position as may be reasonably assigned

 

--------------------------------------------------------------------------------


 

to Executive by the Company’s Audit and Compliance Committee (the “Audit
Committee”) of the Company’s Board of Directors (the “Board”) or by the Chief
Executive Officer of the Company.

 

1.3          Extent of Service.  Executive shall use Executive’s best efforts to
carry out Executive’s duties and responsibilities under Section 1.1 hereof and,
consistent with the other provisions of this Agreement, to devote substantially
all of Executive’s business time, attention and energy thereto.  The foregoing
shall not be construed as preventing Executive from making investments in other
businesses or enterprises; provided that Executive shall not become engaged in
any other business activity which, in the reasonable judgment of the Chief
Executive Officer or the Board, is likely to interfere with Executive’s ability
to discharge Executive’s duties and responsibilities to the Company.

 

1.4          Base Salary.  For all of the services rendered by Executive
hereunder, the Company shall pay to Executive a base salary (“Base Salary”) at
the annual rate of $275,000.  Executive’s Base Salary shall be paid in bi-weekly
installments at such times as the Company customarily pays its other senior
level executives.  Executive’s Base Salary shall be reviewed annually for
appropriate increases by the Chief Executive Officer, the Board or the
Compensation Committee of the Board pursuant to the normal performance review
policies for senior level executives.

 

1.5          Signing Bonus.  Executive shall receive a cash signing bonus of
$40,000, which shall be paid in full on the first regular payroll date following
the Effective Date.

 

1.6          Stock Option and Restricted Stock Award.

 

(a)           Effective as of the Effective Date, Executive shall be granted a
non-qualified stock option to purchase 40,000 shares of the Company’s common
stock at an exercise price per share equal to the last reported sale price of a
share of the Company’s common stock on the NASDAQ Global Select Market on the
Effective Date (the “Option Grant”).  The Option Grant shall vest in 25%
increments on each of the first four anniversaries of the Effective Date;
provided Executive is employed by, or providing service to, the Company as of
each such anniversary date.  The Option Grant shall be subject to the terms of
the Company’s 2004 Equity Compensation Plan, as amended and restated (the
“Plan”), and the standard form of nonqualified stock option agreement used by
the Company for its senior level executives.  By approving this Agreement, the
Compensation Committee of the Board approves the Option Grant.

 

(b)           Effective as of the Effective Date, Executive shall be granted a
restricted stock award of 3,000 shares of common stock of the Company (the
“Restricted Stock Award”).  The Restricted Stock Award shall vest in one-third
increments on each of the first three anniversaries of the Effective Date;
provided Executive is employed by, or providing service to, the Company as of
each such anniversary date.  The Restricted Stock Award shall be subject to the
terms of the Plan, and the standard form of restricted stock award agreement
used by the Company for its senior level executives.

 

1.7          Incentive Compensation.  Executive shall participate in short-term
and long-term cash and equity incentive programs established by the Company for
its senior level executives

 

2

--------------------------------------------------------------------------------


 

generally, at levels determined by the Board or the Chief Executive Officer. 
Executive’s incentive compensation shall be subject to the terms of the
applicable plans and shall be determined based on Executive’s individual
performance and Company performance as determined by the Board or the Chief
Executive Officer.  Executive’s target annual cash bonus opportunity shall be
35% of Base Salary (the “Target Annual Bonus”), subject to achievement of goals
to be established by the Board or the Chief Executive Officer.  Any annual
incentive compensation earned by Executive shall be paid on or after January 1
but not later than March 15 of the fiscal year following the fiscal year for
which the annual incentive compensation is earned.

 

1.8          Retirement and Welfare Plans.  Executive shall participate in
employee retirement and welfare benefit plans made available to the Company’s
senior level executives as a group or to its employees generally, as such
retirement and welfare plans may be in effect from time to time and subject to
the eligibility requirements of the plans.  Nothing in this Agreement shall
prevent the Company from amending or terminating any retirement, welfare or
other employee benefit plans or programs from time to time as the Company deems
appropriate.

 

1.9          Reimbursement of Expenses; Vacation.  Executive shall be provided
with reimbursement of reasonable expenses related to Executive’s employment by
the Company on a basis no less favorable than that which may be authorized from
time to time for senior level executives as a group, and shall be entitled to
four (4) weeks (twenty (20) days) vacation and three (3) personal days in
accordance with the Company’s pay for time not worked policies.

 

2.             Termination.  Executive’s employment shall terminate upon the
occurrence of any of the following events described in this Section 2.  Upon a
termination of Executive’s employment as described in this Section 2, Executive
shall be deemed to have resigned all positions with the Company and each of its
affiliates, including as an officer of the Company, and no further action shall
be necessary to evidence such resignation.

 

2.1          Termination Without Cause; Non-Renewal Before A Change of Control.

 

(a)           The Company may remove Executive at any time without Cause (as
defined in Section 2.8) from the position in which Executive is employed
hereunder upon not less than 30 days’ prior written notice to Executive.  The
Company shall have discretion to terminate Executive’s employment during the
notice period and pay continued Base Salary in lieu of notice.  For purposes of
this Section 2.1, if the Company fails to renew the Term of this Agreement then
in effect in accordance with Section 1, such failure to renew shall be treated
as an involuntary termination of Executive by the Company without Cause.

 

(b)           If Executive’s employment is terminated as described in subsection
(a) above and Executive executes and does not revoke a written release of any
and all claims against the Company and all related parties with respect to all
matters arising out of Executive’s employment by the Company, or the termination
thereof substantially in the form attached hereto as “Exhibit A,” as adjusted by
any changes in applicable law, rule or regulation necessary to make such release
enforceable as determined by the Company (the “Release”), Executive shall be
entitled to receive the following severance compensation, as long as Executive
complies with the terms of Sections 4, 5, 6, 7 and 8 below:

 

3

--------------------------------------------------------------------------------


 

(i)            Executive shall receive severance payments in an amount equal to
(A) 1.0 times Executive’s annual Base Salary at the rate in effect at the time
of Executive’s termination plus (B) 1.0 times Executive’s average annual bonus
paid by the Company to Executive for the fiscal year preceding the fiscal year
in which Executive’s termination of employment occurs; provided, that if such
termination occurs prior to payment of Executive’s annual bonus for 2012, then
“average annual bonus” for purposes of this subsection (i) shall be equal to the
Target Annual Bonus for the year of termination.  The severance amount shall be
paid in equal monthly installments over the 12-month period following
Executive’s termination of employment (the “Severance Period”).  Such monthly
payments shall commence within 60 days after the effective date of the
termination, subject to Executive’s execution and non-revocation of the Release.

 

(ii)           Provided that Executive is eligible for, and timely elects, COBRA
continuation coverage, during the Severance Period, the Company shall reimburse
Executive for the monthly COBRA cost of continued coverage for Executive, and,
where applicable, her spouse and dependents, paid by Executive under the
Company’s group health plan pursuant to section 4980B of the Code, less the
amount that Executive would be required to contribute for such coverage if
Executive were an active employee of the Company.  Payments shall commence
within 60 days following the termination date and shall be paid on the first
payroll date of each month.

 

(iii)          Executive shall receive any benefits accrued in accordance with
the terms of any applicable benefit plans and programs of the Company.

 

(iv)          If Executive fails to comply with Section 4, 5, 6, 7 or 8 below,
all payments under this Section 2.1 shall immediately cease.

 

2.2          Termination Without Cause; Resignation for Good Reason; Non-Renewal
After A Change of Control.

 

(a)           If (i) the Company terminates Executive’s employment without
Cause,  (ii) Executive resigns for Good Reason (as defined in Section 2.8) or
(iii) the Company fails to renew the Term of this Agreement then in effect in
accordance with Section 1, in each case, during the one-year period following a
Change of Control, this Section 2.2 shall apply.

 

(b)           If Executive’s employment terminates as described in subsection
(a) above and Executive executes and does not revoke a Release, Executive shall
be entitled to receive the following severance compensation, as long as
Executive complies with the terms of Sections 4, 5, 6, 7 and 8 below:

 

(i)            Executive shall receive a lump sum severance payment in an amount
equal to (A) 1.5 times Executive’s annual Base Salary at the rate in effect at
the time of Executive’s termination, plus (B) 1.5 times Executive’s average
annual bonus paid by the Company to Executive for the fiscal years preceding the
fiscal year in which Executive’s termination of employment occurs; provided,
that if such termination occurs prior to payment of Executive’s annual bonus for
2012, then “average annual bonus” for purposes of this subsection (i) shall be
equal to the Target Annual Bonus for the year of termination.  The payment shall
be

 

4

--------------------------------------------------------------------------------


 

made within 60 days after the effective date of the termination of employment,
subject to Executive’s execution and non-revocation of the Release.

 

(ii)           Provided that Executive is eligible for and timely elects COBRA
continuation coverage, during the 18-month period following Executive’s
terminate date, the Company shall reimburse Executive for the monthly COBRA cost
of continued coverage for Executive, and, where applicable, her spouse and
dependents, paid by Executive under the Company’s group health plan pursuant to
section 4980B of the Code, less the amount that Executive would be required to
contribute for such coverage if Executive were an active employee of the
Company.  Payment shall commence within 60 days following the termination date
and shall be paid on the first payroll date of each month.

 

(iii)          All outstanding stock options held by Executive at the date of
Executive’s termination of employment shall become fully vested and exercisable
on the date of termination and all outstanding stock awards held by Executive at
the date of Executive’s termination of employment that are subject to time-based
vesting shall become fully vested as of the date of termination.  Outstanding
stock awards held by Executive at the date of Executive’s termination of
employment that are subject to performance-based vesting shall vest in
accordance with their terms.

 

(iv)          Executive shall receive any benefits accrued in accordance with
the terms of any applicable benefit plans and programs of the Company.

 

(c)           If Executive materially breaches Section 4, 5, 6, 7 or 8 below,
all payments under this Section 2.2 shall immediately cease.

 

2.3          Voluntary Termination.  Executive may voluntarily terminate
Executive’s employment for any reason upon 30-days’ prior written notice.  In
such event, after the effective date of such termination, except as provided in
Section 2.2 with respect to a resignation for Good Reason, no further payments
shall be due under this Agreement, except that Executive shall be entitled to
any benefits accrued in accordance with the terms of any applicable benefit
plans and programs of the Company.

 

2.4          Disability.  The Company may terminate Executive’s employment if
Executive has been unable to perform the material duties of Executive’s
employment for a period of 90 days in any 12-month period because of physical or
mental injury or illness (“Disability”); provided, however, that the Company
shall continue to pay Executive’s Base Salary until the Company acts to
terminate Executive’s employment.  In the event of a dispute under this Section
2.4 relating to Executive’s Disability, Executive shall submit to a physical
examination by a licensed physician jointly selected by the Board and
Executive.  If the Company terminates Executive’s employment for Disability, no
further payments shall be due under this Agreement, except that Executive shall
be entitled to any benefits accrued in accordance with the terms of any
applicable benefit plans and programs of the Company.

 

2.5          Death.  If Executive dies while employed by the Company, the
Company shall pay to Executive’s executor, legal representative, administrator
or designated beneficiary, as applicable, any benefits accrued under the
Company’s benefit plans and programs.  Otherwise,

 

5

--------------------------------------------------------------------------------


 

the Company shall have no further liability or obligation under this Agreement
to Executive’s executors, legal representatives, administrators, heirs or
assigns or any other person claiming under or through Executive.

 

2.6          Cause.  The Company may terminate Executive’s employment at any
time for Cause (as defined in Section 2.8) upon written notice to Executive, in
which event all payments under this Agreement shall cease.  Executive shall be
entitled to any benefits accrued before Executive’s termination in accordance
with the terms of any applicable benefit plans and programs of the Company.

 

2.7          Notice of Termination.  Any termination of Executive’s employment
shall be communicated by a written notice of termination to the other party
hereto given in accordance with Section 12.  The notice of termination shall (i)
indicate the specific termination provision in this Agreement relied upon, (ii)
briefly summarize the facts and circumstances deemed to provide a basis for a
termination of employment and the applicable provision hereof, and (iii) specify
the termination date in accordance with the requirements of this Agreement.

 

2.8          Definitions.

 

(a)           “Cause” shall mean any of the following grounds for termination of
Executive’s employment:

 

(i)            Executive shall have been convicted of, or entered a plea of
guilty to, a felony,

 

(ii)           Executive intentionally and continually fails to perform
Executive’s reasonably assigned material duties to the Company (other than a
failure resulting from Executive’s incapacity due to physical or mental
illness), which failure has continued for a period of at least 30 days after a
written notice of demand for substantial performance, signed by a duly
authorized officer of the Company, has been delivered to Executive specifying
the manner in which Executive has failed substantially to perform,

 

(iii)          Executive engages in willful misconduct in the performance of
Executive’s duties, or

 

(iv)          Executive materially breaches Section 4, 5, 6, 7 or 8 below.

 

(b)           “Change of Control” as used herein, a “Change of Control” shall be
deemed to have occurred if:

 

(i)            Any “person” (as such term is used in sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) becomes a
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing more than 50% of the
voting power of the then outstanding securities of the Company; provided that a
Change of Control shall not be deemed to occur as a result of a transaction in
which the Company becomes a subsidiary of another corporation and in which the
stockholders of the Company, immediately prior to the transaction, will
beneficially own, immediately after the transaction, shares entitling such
stockholders to more than 50% of all

 

6

--------------------------------------------------------------------------------


 

votes to which all stockholders of the parent corporation would be entitled in
the election of directors; or

 

(ii)           The consummation of (A) a merger or consolidation of the Company
with another corporation where the stockholders of the Company, immediately
prior to the merger or consolidation, will not beneficially own, immediately
after the merger or consolidation, shares entitling such stockholders to more
than 50% of all votes to which all stockholders of the surviving corporation
would be entitled in the election of directors or (B) a sale or other
disposition of all or substantially all of the assets of the Company.

 

(iii)          After the Effective Date, directors are elected such that a
majority of the members of the Board is replaced during any 12-month period by
directors whose appointment or election is not endorsed by a majority of the
members of the Board prior to the date of the appointment or election.

 

provided, that, an event described in Section 2.8(b)(i) through (iii) shall not
be treated as a Change of Control hereunder unless such event also constitutes a
“change in control event” within the meaning of such term under section 409A of
the Code.

 

(c)           “Good Reason” shall mean the occurrence of any of the following
events or conditions, unless Executive has expressly consented in writing
thereto, or except as a result of Executive’s physical or mental incapacity or
as described in the last sentence of this subsection (c):

 

(i)            a material reduction in Executive’s Base Salary;

 

(ii)           a substantial reduction of Executive’s duties and
responsibilities hereunder;

 

(iii)          the Company requires that Executive’s principal office location
be moved to a location more than 50 miles from Executive’s principal office
location immediately before the change; or

 

(iv)          the Company fails to pay Executive’s compensation, employee
benefits or reimbursements within 10 business days of the date on which
Executive delivers written notice to the Company that any such payment was not
made when due.

 

Notwithstanding the foregoing, Executive shall not have Good Reason for
termination unless (A) Executive gives written notice of termination for Good
Reason within 30 days after the event giving rise to Good Reason occurs, (B) the
Company does not correct the action or failure to act that constitutes the
grounds for Good Reason, as set forth in Executive’s notice of termination,
within 30 days after the date on which Executive gives written notice of
termination and (C) Executive actually resigns within 30 days following the
expiration of the cure period.

 

2.9          Application of Section 409A of the Internal Revenue Code.

 

(a)           This Agreement shall be interpreted to avoid any penalty sanctions
under section 409A of the Code.  If any payment or benefit cannot be provided or
made at the time

 

7

--------------------------------------------------------------------------------


 

specified herein without incurring sanctions under section 409A of the Code,
then such benefit or payment shall be provided in full (to extent not paid in
part at earlier date) at the earliest time thereafter when such sanctions will
not be imposed.  For purposes of section 409A of the Code, all payments to be
made upon a termination of employment under this Agreement may only be made upon
Executive’s “separation from service” (within the meaning of such term under
section 409A of the Code), each payment made under this Agreement shall be
treated as a separate payment, and the right to a series of installment payments
under this Agreement shall be treated as a right to a series of separate
payments.  In no event shall Executive, directly or indirectly, designate the
calendar year of payment, except as permitted under section 409A of the Code. 
Notwithstanding any provision of this Agreement to the contrary, in no event
shall the timing of Executive’s execution of the Release, directly or
indirectly, result in Executive designating the calendar year of payment, and if
a payment that is subject to execution of the Release could be made in more than
one taxable year, payment shall be made in the later taxable year.

 

(b)           Notwithstanding anything herein to the contrary, if, at the time
of Executive’s termination of employment with the Company, the Company has
securities which are publicly traded on an established securities market and
Executive is a “specified employee” (as such term is defined in section 409A of
the Code) and it is necessary to postpone the commencement of any payments or
benefits otherwise payable under this Agreement as a result of such termination
of employment to prevent any accelerated or additional tax under section 409A of
the Code, then the Company shall postpone the commencement of the payment of any
such payments or benefits hereunder (without any reduction in such payments or
benefits ultimately paid or provided to Executive) that are not otherwise paid
within the ‘short-term deferral exception’ under Treas. Reg. section
1.409A-1(b)(4), and the ‘separation pay exception’ under Treas. Reg. section
1.409A-1(b)(9)(iii), until the first payroll date that occurs after the date
that is six months following Executive’s “separation from service” (within the
meaning of such term under section 409A of the Code) with the Company.  If any
payments are postponed due to such requirements, such postponed amounts shall be
paid in a lump sum to Executive on the first payroll date that occurs after the
date that is six months following Executive’s separation from service with the
Company.  If Executive dies during the postponement period prior to the payment
of postponed amount, the amounts postponed on account of section 409A of the
Code shall be paid to the personal representative of Executive’s estate within
60 days after the date of Executive’s death.

 

(c)           All reimbursements and in-kind benefits provided under this
Agreement shall be made or provided in accordance with the requirements of
section 409A of the Code, including, where applicable, the requirement that (i)
any reimbursement shall be for expenses incurred during Executive’s lifetime (or
during a shorter period of time specified in this Agreement), (ii) the amount of
expenses eligible for reimbursement, or in kind benefits provided, during a
calendar year may not affect the expenses eligible for reimbursement, or in kind
benefits to be provided, in any other calendar year, (iii) the reimbursement of
an eligible expense shall be made on or before the last day of the calendar year
following the year in which the expense is incurred and (iv) the right to
reimbursement or in kind benefits is not subject to liquidation or exchange for
another benefit.

 

8

--------------------------------------------------------------------------------


 

3.             Non-Exclusivity of Rights.  Nothing in this Agreement shall
prevent or limit Executive’s continuing or future participation in or rights
under any benefit, bonus, incentive or other plan or program provided by the
Company and for which Executive may qualify; provided, however, that if
Executive becomes entitled to and receives the payments provided for in Section
2 of this Agreement, Executive hereby waives Executive’s right to receive
payments under any severance plan or similar program applicable to all employees
of the Company.

 

4.             Confidentiality.  Executive acknowledges that Executive’s
services to the Company and its subsidiaries and any successors or assigns
(collectively, the “Employer”) are and will be of a special, unique and
extraordinary character, and that Executive’s position places Executive in a
position of confidence and trust with the Employer’s customers and employees. 
Executive also recognizes that Executive’s position with the Employer shall give
Executive substantial access to Confidential Information (as defined below), the
disclosure of which to competitors of the Employer would cause the Employer to
suffer substantial and irreparable damage.  Executive recognizes, therefore,
that it is in the Employer’s legitimate business interest to restrict
Executive’s use of Confidential Information for any purposes other than the
discharge of Executive’s employment duties at the Employer, and to limit any
potential appropriation of Confidential Information by Executive for the benefit
of the Employer’s competitors and to the detriment of the Employer. 
Accordingly:

 

(a)           Executive shall not at any time, whether during or after the
termination of Executive’s employment, reveal to any person or entity any of the
trade secrets or confidential information of the Employer or of any third party
which the Employer is under an obligation to keep confidential (including but
not limited to trade secrets or confidential information respecting inventions,
products, designs, methods, know-how, techniques, systems, processes, software
programs, works of authorship, customer lists, projects, plans and proposals)
(“Confidential Information”), except as may be required in the ordinary course
of performing Executive’s duties as an employee of the Employer, and Executive
shall keep secret all matters entrusted to Executive and shall not use or
attempt to use any such information in any manner which may injure or cause loss
or may be calculated to injure or cause loss whether directly or indirectly to
the Employer.

 

(b)           The above restrictions shall not apply to: (i) information that at
the time of disclosure is in the public domain through no fault of Executive;
(ii) information received from a third party outside of the Employer that was
disclosed without a breach of any confidentiality obligation; (iii) information
approved for release by written authorization of the Employer; or (iv)
information that may be required by law or an order of any court, agency or
proceeding to be disclosed; provided Executive shall provide the Employer notice
of any such required disclosure once Executive has knowledge of it and shall
help the Employer to the extent reasonable to obtain an appropriate protective
order.

 

(c)           During Executive’s employment, Executive shall not take, use or
permit to be used any notes, memoranda, reports, lists, records, drawings,
sketches, specifications, software programs, data, documentation or other
materials of any nature relating to any matter within the scope of the business
of the Employer or concerning any of its dealings or affairs other than for the
benefit of the Employer.  Executive shall not, after the termination of
Executive’s employment, use or permit to be used any such notes, memoranda,
reports, lists,

 

9

--------------------------------------------------------------------------------


 

records, drawings, sketches, specifications, software programs, data,
documentation or other materials, it being agreed that all of the foregoing
shall be and remain the sole and exclusive property of the Employer and that,
immediately upon the termination of Executive’s employment, Executive shall
deliver all of the foregoing, and all copies thereof, to the Employer, at its
main office.

 

(d)           Upon the termination of Executive’s employment with the Employer,
Executive shall not take or retain without written authorization any documents,
files or other property of the Employer, and Executive shall return promptly to
the Employer any such documents, files or property in Executive’s possession or
custody, including any copies thereof maintained in any medium or format. 
Executive recognizes that all documents, files and property which Executive has
received and shall receive from the Employer, including but not limited to
scientific research, customer lists, handbooks, memoranda, product
specifications, and other materials (with the exception of documents relating to
benefits to which Executive might be entitled following the termination of
Executive’s employment with the Employer), are for the exclusive use of the
Employer and employees who are discharging their responsibilities on behalf of
the Employer, and that Executive has no claim or right to the continued use,
possession or custody of such documents, files or property following the
termination of Executive’s employment with the Employer.

 

5.             Intellectual Property.

 

(a)           If at any time or times during Executive’s employment Executive
shall (either alone or with others) make, conceive, discover or reduce to
practice any invention, modification, discovery, design, development,
improvement, process, software program, work of authorship, documentation,
formula, data, technique, know-how, secret or intellectual property right
whatsoever or any interest therein (whether or not patentable or registrable
under copyright or similar statutes or subject to analogous protection) (herein
called “Developments”) that (i) relates to the business of the Employer or any
customer of or supplier to the Employer or any of the products or services being
developed, manufactured or sold by the Employer or which may be used in relation
therewith, (ii) results from tasks assigned to Executive by the Employer or
(iii) results from the use of premises or personal property (whether tangible or
intangible) owned, leased or contracted for by the Employer, such Developments
and the benefits thereof shall immediately become the sole and absolute property
of the Employer and its assigns, and Executive shall promptly disclose to the
Employer (or any persons designated by it) each such Development, and Executive
hereby assigns any rights Executive may have or acquire in the Developments and
benefits and/or rights resulting therefrom to the Employer and its assigns
without further compensation and shall communicate, without cost or delay, and
without publishing the same, all available information relating thereto (with
all necessary plans and models) to the Employer.

 

(b)           Upon disclosure of each Development to the Employer, Executive
shall, during Executive’s employment and at any time thereafter, at the request
and cost of the Employer, sign, execute, make and do all such deeds, documents,
acts and things as the Employer and its duly authorized agents may reasonably
require:

 

10

--------------------------------------------------------------------------------


 

(i)            to apply for, obtain and vest in the name of the Employer alone
(unless the Employer otherwise directs) letters patent, copyrights or other
analogous protection in any country throughout the world and when so obtained or
vested to renew and restore the same; and

 

(ii)           to defend any opposition proceedings in respect of such
applications and any opposition proceedings or petitions or applications for
revocation of such letters patent, copyright or other analogous protection.

 

(c)           In the event the Employer is unable, after reasonable effort, to
secure Executive’s signature on any letters patent, copyright or other analogous
protection relating to a Development, whether because of Executive’s physical or
mental incapacity or for any other reason whatsoever, Executive hereby
irrevocably designates and appoints the Employer and its duly authorized
officers and agents as Executive’s agent and attorney-in-fact, to act for and on
Executive’s behalf and stead to execute and file any such application or
applications and to do all other lawfully permitted acts to further the
prosecution and issuance of letter patents, copyright and other analogous
protection thereon with the same legal force and effect as if executed by
Executive.

 

6.             Non-Competition.  While Executive is employed at the Employer and
for a period of one year after termination of Executive’s employment (for any
reason whatsoever, whether voluntary or involuntarily), Executive shall not,
without the prior written approval of the Board, whether alone or as a partner,
officer, director, consultant, agent, employee or stockholder of any company or
other commercial enterprise, directly or indirectly engage in any business or
other activity in the United States or Canada which competes with the Employer
in the sale of the pharmaceutical or other products being manufactured,
marketed, distributed or developed by the Employer while Executive is employed
by Employer and at the time of termination of such employment.  The foregoing
prohibition shall not prevent Executive’s employment or engagement after
termination of Executive’s employment by any company or business organization,
as long as the activities of any such employment or engagement, in any capacity,
do not involve work on matters related to the products being developed,
manufactured, or marketed by the Employer at the time of termination of
Executive’s employment.  Executive shall be permitted to own securities of a
public company not in excess of five percent (5%) of any class of such
securities and to own stock, partnership interests or other securities of any
entity not in excess of five percent of any class of such securities and such
ownership shall not be considered to be in competition with the Employer.

 

7.             Non-Solicitation.

 

(a)           While Executive is employed at the Employer and for a period of
one year after termination of such employment (for any reason, whether voluntary
or involuntarily), Executive shall not:

 

(i)            directly or indirectly solicit, entice or induce any customer to
become a customer of any other person, firm or corporation with respect to
products then sold or under development by the Employer or to cease doing
business with the Employer, and

 

11

--------------------------------------------------------------------------------


 

Executive shall not approach any such person, firm or corporation for such
purpose or authorize or knowingly approve the taking of such actions by any
other person;

 

(ii)           directly or indirectly solicit or recruit any employee of the
Employer to work for a third party other than the Employer (excluding newspaper
or similar print or electronic solicitations of general circulation); or

 

(b)           This Section 7 does not apply to any general solicitation not
focused to any group of customers itemized on a customer list of the Employer.

 

8.             Non-Disparagement.  While Executive is employed at the Employer
and for a period of one year after termination of such employment (for any
reason, whether voluntary or involuntarily), Executive shall refrain from making
any public statement about the Employer, or its directors, officers, employees,
affiliates or agents that would disparage, or reflect unfavorably upon the image
or reputation of the Employer, or its directors, officers, employees, affiliates
or agents.

 

9.             General Provisions.

 

(a)           Executive acknowledges that the type and periods of restrictions
imposed in Sections 4, 5, 6, 7 and 8 of this Agreement are fair and reasonable,
and that such restrictions are intended solely to protect the legitimate
interests of the Employer, rather than to prevent Executive from earning a
livelihood.  Executive recognizes that the Employer competes worldwide, and that
Executive’s access to Confidential Information makes it necessary for the
Employer to restrict Executive’s post-employment activities in any market in
which the Employer competes, and in which Executive’s access to Confidential
Information and other proprietary information could be used to the detriment of
the Employer.  In the event that any restriction set forth in this Agreement is
determined to be overbroad with respect to scope, time or geographical coverage,
Executive hereby acknowledges that such a restriction or restrictions should be
modified and narrowed, either by a court or by the Employer, so as to preserve
and protect the legitimate interests of the Employer as described in this
Agreement, and without negating or impairing any other restrictions or
agreements set forth herein.

 

(b)           Executive acknowledges that if Executive should breach any of the
covenants, restrictions and agreements contained herein, irreparable loss and
injury would result to the Employer, and that damages arising out of such a
breach may be difficult to ascertain.  In addition to all other remedies
provided at law or at equity, the Employer shall be entitled to have the
covenants, restrictions and agreements contained in Sections 4, 5, 6, 7 and 8
specifically enforced (including, without limitation, by temporary, preliminary,
and permanent injunctions and restraining orders) by any state or federal court
in the Commonwealth of Pennsylvania having equity jurisdiction and Executive
shall be subject Executive to the jurisdiction of such court.

 

(c)           If the Employer fails to take action to remedy any breach by
Executive of this Agreement or any portion of this Agreement, such inaction by
the Employer shall not operate or be construed as a waiver of any subsequent
breach by Executive of the same or any other provision, agreement or covenant.

 

12

--------------------------------------------------------------------------------


 

(d)           Executive acknowledges that the payments and benefits to be
provided to Executive under this Agreement are provided as consideration for the
covenants in Sections 4, 5, 6, 7 and 8 hereof.

 

10.          Survivorship.  The respective rights and obligations of the parties
under this Agreement shall survive any termination of Executive’s employment to
the extent necessary to the intended preservation of such rights and
obligations.

 

11.          Mitigation.  Executive shall not be required to mitigate the amount
of any payment or benefit provided for in this Agreement by seeking other
employment or otherwise and there shall be no offset against amounts due
Executive under this Agreement on account of any remuneration attributable to
any subsequent employment that Executive may obtain.

 

12.          Notices.  All notices and other communications required or
permitted under this Agreement or necessary or convenient in connection herewith
shall be in writing and shall be deemed to have been given when hand delivered
or mailed by registered or certified mail, as follows (provided that notice of
change of address shall be deemed given only when received):

 

If to the Company, to:

 

Auxilium Pharmaceuticals, Inc.

40 Valley Stream Parkway

Malvern, PA 19355

Attention: Andrew I. Koven, Chief Administrative Officer and General Counsel

 

If to Executive, to:

 

Elizabeth Varki Jobes

240 West Evergreen Avenue

Chestnut Hill, PA 19118

 

or to such other names or addresses as the Company or Executive, as the case may
be, shall designate by notice to each other person entitled to receive notices
in the manner specified in this Section.

 

13.          Recoupment Policy.  Executive shall be subject to any compensation
clawback or recoupment policies that may be applicable to Executive as an
employee of the Company, as in effect from time to time and as approved by the
Board or a duly authorized committee thereof, to comply with the Dodd-Frank Wall
Street Reform and Consumer Protection Act.

 

14.          Contents of Agreement; Amendment and Assignment.

 

(a)           This Agreement sets forth the entire understanding between the
parties hereto with respect to the subject matter hereof and supersedes any and
all prior agreements and understandings concerning Executive’s employment by the
Company, and cannot be changed, modified, extended or terminated except upon
written amendment approved by the Chief Executive Officer or the Board and
executed on its behalf by a duly authorized officer and by Executive.

 

13

--------------------------------------------------------------------------------


 

(b)           All of the terms and provisions of this Agreement shall be binding
upon and inure to the benefit of and be enforceable by the respective heirs,
executors, administrators, legal representatives, successors and assigns of the
parties hereto, except that the duties and responsibilities of Executive under
this Agreement are of a personal nature and shall not be assignable or delegable
in whole or in part by Executive.  The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation, reorganization
or otherwise) to all or substantially all of the business or assets of the
Company, within 15 days of such succession, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent as the Company
would be required to perform if no such succession had taken place.

 

15.          Severability.  If any provision of this Agreement or application
thereof to anyone or under any circumstances is adjudicated to be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect any other provision or application of this Agreement which can be given
effect without the invalid or unenforceable provision or application and shall
not invalidate or render unenforceable such provision or application in any
other jurisdiction.  If any provision is held void, invalid or unenforceable
with respect to particular circumstances, it shall nevertheless remain in full
force and effect in all other circumstances.

 

16.          Remedies Cumulative; No Waiver.  No remedy conferred upon a party
by this Agreement is intended to be exclusive of any other remedy, and each and
every such remedy shall be cumulative and shall be in addition to any other
remedy given under this Agreement or now or hereafter existing at law or in
equity.  No delay or omission by a party in exercising any right, remedy or
power under this Agreement or existing at law or in equity shall be construed as
a waiver thereof, and any such right, remedy or power may be exercised by such
party from time to time and as often as may be deemed expedient or necessary by
such party in its sole discretion.

 

17.          Withholding.  All payments under this Agreement shall be made
subject to applicable tax withholding, and the Company shall withhold from any
payments under this Agreement all federal, state and local taxes as the Company
is required to withhold pursuant to any law or governmental rule or regulation. 
Executive shall bear all expense of, and be solely responsible for, all federal,
state and local taxes due with respect to any payment received under this
Agreement.

 

18.          Miscellaneous.  This Agreement may be executed in counterparts,
each of which is an original.  It shall not be necessary in making proof of this
Agreement or any counterpart hereof to produce or account for any of the other
counterparts.

 

14

--------------------------------------------------------------------------------


 

19.          Governing Law.  This Agreement shall be governed by and interpreted
under the laws of the Commonwealth of Pennsylvania without giving effect to any
conflict of laws provisions or canons of construction that construe agreements
against the draftsperson.

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first above written.

 

 

AUXILIUM PHARMACEUTICALS, INC.

 

 

 

 

 

By:

/s/ Adrian Adams

 

Name:

Adrian Adams

 

Title: Chief Executive Officer and President

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Elizabeth Varki Jobes

 

Elizabeth Varki Jobes

 

15

--------------------------------------------------------------------------------


 

Exhibit A

(Form of Separation Agreement and General Release)

 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

This Separation Agreement and General Release is being entered into by and
between Auxilium Pharmaceuticals, Inc. (hereinafter “Auxilium” or the
“Company”), and [Executive] (hereinafter “Executive”).

 

WHEREAS, Executive and Auxilium are parties to that certain Employment Agreement
having an effective date of [Date] (hereinafter, the “Employment Agreement”);

 

WHEREAS, Executive and the Company mutually agree that Executive’s employment
with Auxilium will end on [date] (the “Termination Date”); and

 

WHEREAS, both Auxilium and Executive desire to enter into this Agreement and
Release to fully resolve all questions of expenses, compensation, entitlement to
benefits, and any and all other claims, whether known or unknown, which
Executive may have relating to her employment and her termination of that
employment with the Company.

 

In consideration of the mutual promises contained in this Agreement and Release
and intending to be legally bound, the parties agree as follows:

 

1.             Effective as of the Termination Date, Executive will cease to
serve as [position].

 

2.             Subject in all respects to this Agreement and Release becoming
effective and enforceable in accordance with paragraph 11 hereof, Auxilium shall
provide the payments described in (a) and (b) below, less appropriate
withholdings taxes and deductions.  In addition, regardless of whether this
Agreement and Release becomes effective and enforceable in accordance with
paragraph 11 hereof, Executive shall be entitled to the other benefits described
in (c) and (d) below.

 

(a)           Payments described in Section [2.1(b)(i) / 2.2(b)(i)] of the
Employment Agreement, payable in accordance with such Section [2.1(b)(i) /
2.2(b)(i)] of the Employment Agreement.

 

(b)           Payments described in Section [2.1(b)(ii) / 2.2(b)(ii)] of the
Employment Agreement, payable in accordance with such Section [2.1(b)(ii) /
2.2(b)(ii)] of the Employment Agreement.

 

(c)           The accrued benefits described in Section [2.1(b)(iii) /
2.2(b)(iv)] of the Employment Agreement.

 

(d)           [All outstanding stock options and other equity awards will become
fully vested as of the Termination Date in accordance with Section 2.2(b)(iii)
of the Employment Agreement.  In accordance with the terms of the applicable
grant agreements pursuant to which they were granted and the Company’s 2004
Equity Compensation Plan, Executive has until [        ] from the Termination
Date to exercise all outstanding options that have vested as of the

 

Exhibit A-1

--------------------------------------------------------------------------------


 

Termination Date.  Outstanding options and restricted stock units that have not
vested as of the Termination Date will be forfeited.  Information regarding the
vested options will be provided under separate cover.] {Only applicable in the
event of termination after a Change of Control}

 

3.             Executive shall submit final travel and expense reports to Human
Resources by [date] and to cooperate with the immediate return of all Company
property, such as Company car, laptop computer, blackberry, hand-held, etc.

 

4.             EXECUTIVE, FOR HERSELF AND HER RESPECTIVE ADMINISTRATORS,
EXECUTORS, AGENTS, BENEFICIARIES AND ASSIGNS, WAIVES, RELEASES AND FOREVER
DISCHARGES AUXILIUM PHARMACEUTICALS, INC. (AS DEFINED BELOW) OF AND FROM ANY AND
ALL CLAIMS (AS DEFINED BELOW).  Should any other person, organization or entity
file a lawsuit or arbitration to assert any such Claim, Executive will not seek
any personal relief in such an action.  This General Release of Claims provision
(hereafter “Release”) covers all Claims arising from the beginning of time up to
and including the date of this Agreement and Release.

 

Exclusions:  Notwithstanding any other provision of this Release, the following
are not barred by the Release:  (a) Claims relating to the validity of this
Agreement and Release; (b) Claims by either party to enforce this Agreement and
Release; (c) Claims for indemnification, advancement and reimbursement of legal
fees and directors and officers liability insurance to which Executive is
entitled under the Employment Agreement; (d) Claims that may arise after the
date on which Executive signs this Agreement and Release; (e) Claims to any
accelerated vesting or post-termination exercise rights provided under the
Employment Agreement or any applicable equity plan or award agreement; and (f)
Claims which legally may not be waived.  In addition, this Release does not bar
Executive’s right to file an administrative charge with the Equal Employment
Opportunity Commission (“EEOC”) and/or to participate in an investigation by the
EEOC, although the Release does bar Executive’s right to recover any personal
relief if she or any person, organization, or entity asserts a charge on her
behalf, including in a subsequent lawsuit or arbitration.

 

The following provisions further explain this Release:

 

(a)           Definition of “Claims.”  Except as stated above, “Claims” includes
without limitation all actions or demands of any kind that Executive now has or
may have as of the Termination Date.  More specifically, Claims, except as
stated above, include rights, causes of action, damages, penalties, losses,
attorneys’ fees, costs, expenses, obligations, agreements, judgments and all
other liabilities of any kind or description whatsoever, either in law or in
equity, whether known or unknown, suspected or unsuspected.

 

The nature of Claims covered by this Release includes without limitation all
actions or demands in any way based on Executive’s employment with the Company,
the terms and conditions of such employment or Executive’s separation from
employment.  More specifically, all of the following are among the types of
Claims which, to the extent permitted by law, are waived and barred by this
Release:

 

(i)            Contract Claims (whether express or implied);

 

Exhibit A-2

--------------------------------------------------------------------------------


 

(ii)           Tort Claims, such as for tortious interference, defamation or
emotional distress;

 

(iii)          Claims under federal, state and municipal laws, regulations,
ordinance or court decisions of any kind;

 

(iv)          Claims of discrimination, harassment or retaliation, whether based
on race, color, religion, gender, sex, age, sexual orientation, handicap and/or
disability, national origin, whistleblowing or any other legally protected
class;

 

(v)           Claims under the AGE DISCRIMINATION IN EMPLOYMENT ACT, Title VII
of the Civil Rights Act of 1964, the Americans with Disabilities Act and similar
state and local laws, all as amended;

 

(vi)          Claims under the Employee Retirement Income Security Act, the
Occupational Safety and Health Act, all as amended, and similar state and local
laws;

 

(vii)         Claims for wrongful discharge; and

 

(viii)        Claims for attorney’s fees, litigation expenses and/or costs.

 

The foregoing list is intended to be illustrative and not exhaustive.

 

(b)           Definition of “Auxilium Pharmaceuticals, Inc.”  “Auxilium
Pharmaceuticals, Inc.” includes without limitation Auxilium Pharmaceuticals,
Inc. and its respective past, present and future parents, affiliates,
subsidiaries, divisions, predecessors, successors, assigns, employee benefit
plans and trusts.  It also includes all past, present and future managers,
directors, officers, partners, agents, employees, attorneys, representatives,
consultants, associates, fiduciaries, plan sponsors, administrators and trustees
of each of the foregoing.

 

5.             Executive expressly acknowledges that:

 

(a)           She remains bound by Sections 4, 5, 6, and 7 of the Employment
Agreement, which remain in full force and effect only to the extent permitted by
applicable law and whose remaining in full force and effect is reasonably and
properly required for the protection of the Company’s business; and, in keeping
with the foregoing, Executive explicitly and specifically acknowledges that
among her obligations thereunder, for a period of one year from the Termination
Date she may not directly or indirectly solicit or recruit any employee of
Auxilium to work for a third party other than Auxilium (excluding newspaper or
similar print or electronic solicitations of general circulation);

 

(b)           The provisions of Sections 2.9, 8, 13, 15 and 19 of the Employment
Agreement remain in full force and effect, only to the extent permitted by
applicable law and rules of professional ethics;

 

Exhibit A-3

--------------------------------------------------------------------------------


 

(c)           Auxilium’s obligation to provide her with the benefits set forth
in paragraph 2 above are contingent upon her ongoing compliance, as set forth
above, with Sections 4, 5, 6, and 7 of the Employment Agreement, only to the
extent permitted by applicable law;

 

(d)           For one year following the Termination Date, she will not
disparage the personal or professional reputation of Auxilium, its directors,
officers, or employees.  For one year following the Termination Date, Auxilium’s
officers and directors will not disparage the personal or professional
reputation of Executive.  Nothing in this section is intended to prohibit or
restrict Executive or Auxilium, its officers or directors from making: (i) any
disclosure of information required by law or participating in an otherwise
legally protected activity, such as an investigation or proceeding by a federal
regulatory or law enforcement agency or legislative body; (ii) traditional
competitive statements in the course of promoting a competing business, so long
as such statements do not violate Sections 4, 5, 6 or 7 of the Employment
Agreement; or (iii) good faith rebuttals of the other party’s untrue or
materially misleading statements;

 

(e)           She will reasonably cooperate with Auxilium with respect to any
legal issue regarding any matter of which she had knowledge during her
employment with Auxilium.  Her reasonable cooperation includes appearance at
depositions, assistance in responding to discovery demands, preparation for
trials, and appearance at trial.  Auxilium will reimburse Executive for all
reasonable expenses incurred by her in providing such assistance; and

 

(f)            After the Termination Date, Auxilium will not have any obligation
to provide Executive at any time in the future with any payments, benefits or
considerations other than those recited in subsections (a) through (d) of
paragraph 2 above and any vested benefits to which Executive may be entitled
under the terms of Auxilium’s benefit plans.

 

6.             Unless otherwise compelled by law or to the extent that any
information contained herein is publicly disclosed by Auxilium in its filings
with the Securities and Exchange Commission, Executive acknowledges that the
existence of this Agreement and Release, the terms of the Agreement and Release
and the amount of any payments under this Agreement and Release are all
confidential information, and shall not be intentionally disclosed, discussed or
otherwise published under any circumstances, except only that Executive may
reveal the terms and amount of settlement to her attorney for the purpose of
obtaining legal advice and representation, to her accountant for the purpose of
filing government tax returns, or pursuant to subpoena or court order. 
Executive may also reveal the financial and other terms of this Agreement and
Release to her spouse, provided, however that Executive will remain liable for
any disclosure of such information to any third party by her spouse.  Auxilium’s
obligation to provide her with the benefits set forth in paragraph 2 above is
contingent upon her ongoing compliance with this paragraph 6.

 

7.             By entering into this Agreement and Release, the Company does not
admit and expressly denies that it has violated any contract, rule or law,
including but not limited to, any federal, state and local statute or law
relating to employment or employment discrimination.

 

8.             Executive understands and acknowledges that by signing this
Agreement and Release and accepting the terms contained herein she is receiving
benefits to which she would not otherwise be entitled.  Executive acknowledges
that she is receiving this payment in

 

Exhibit A-4

--------------------------------------------------------------------------------


 

exchange for entering into this Agreement and Release and complying with all the
provisions of this Agreement and Release.

 

9.             Executive acknowledges that she has been advised in writing to
consult with an attorney before signing this Agreement and Release.

 

10.          Executive acknowledges that she has been provided with a period of
at least 21 calendar days to consider the terms of this offer from the date this
Agreement and Release first was presented to her on [date].  Any changes to this
offer, whether material or immaterial, will not restart the running of the
foregoing Agreement and Release consideration period.

 

Executive will notify Auxilium of her acceptance of this Agreement and Release
by delivering a signed copy to the Company, addressed to [position].  Executive
understands that she may take the entire 21-day period to consider this
Agreement and Release.  Executive may not return this Agreement and Release
prior to the Termination Date.  If Executive does not notify Auxilium of her
acceptance of this Agreement and Release by delivering a signed copy to the
Company, addressed to [position], Executive shall have no further right to
receive the payments recited in subsections (a) and (b) of paragraph 2 above.

 

By signing and returning this Agreement and Release, Executive acknowledges that
the consideration period afforded her a reasonable period of time to consider
fully each and every term of this Agreement and Release, including the General
Release of Claims, and that she has given the terms full and complete
consideration.

 

11.          If Executive notifies Auxilium of her acceptance of this Agreement
and Release by delivering a signed copy to the Company addressed to [position]
as described above, Executive may revoke the Agreement and Release for a period
of seven days.  The Agreement and Release shall not become effective or
enforceable until the seven-day revocation period has ended.  For revocation to
be effective, it must be delivered to [position], Auxilium Pharmaceuticals,
Inc., 40 Valley Stream Parkway, Malvern, PA  19355.

 

12.          Executive, intending to be legally bound, certifies and warrants
that she has read carefully this Agreement and Release and has executed it
voluntarily and with full knowledge and understanding of its significance,
meaning and binding effect.  Executive further declares she is competent to
understand the content and effect of this Agreement and Release and that her
decision to enter into this Agreement and Release has not been influenced in any
way by fraud, duress, coercion, mistake or misleading information.

 

13.          This Agreement and Release will take effect on the first business
day following the expiration of the revocation period specified in paragraph 11
hereof, provided that Executive chooses not to revoke it.

 

14.          Executive may not assign her rights or obligations under this
Agreement and Release or the Employment Agreement.  Auxilium may assign this
Agreement and Release in accordance with Section 13(b) of the Employment
Agreement.

 

15.          If any provision of this Agreement is held to be illegal, void, or
unenforceable, such provision shall be of no force or effect.  However, the
illegality or unenforceability of such

 

Exhibit A-5

--------------------------------------------------------------------------------


 

provision shall have no effect upon, and shall not impair the legality or
enforceability of, any other provision of this Agreement; provided, however,
that upon any finding by a court of competent jurisdiction that the release
provided for by paragraph 4 above is illegal, void or unenforceable, Executive
shall, at Auxilium’s request, execute promptly a release and/or promise of
comparable scope that is legal and enforceable.  If such a release is not
executed by Executive, she shall promptly return to Auxilium any payments made
pursuant to paragraphs 2(a) or (b) above.

 

16.          This Agreement shall be governed by and interpreted under the laws
of the Commonwealth of Pennsylvania without giving effect to any conflict of
laws provisions or canons of construction that construe agreements against the
draftsperson.

 

17.          This Agreement and Release supersedes any and all prior agreements
or understandings between Executive and Auxilium, except those provisions of the
Employment Agreement identified above.  Executive represents and acknowledges
that in executing this Agreement and Release she has not relied upon any
representation or statement not set forth herein made by the Auxilium
Pharmaceuticals, Inc. (as defined in paragraph 4(b) hereof) with regard to the
subject matter of this Agreement and Release.  Any modification of this
Agreement and Release must be made in writing and signed by all parties.

 

As evidenced by their signatures below, the parties intend to be legally bound
by this Agreement and Release.

 

 

 

 

[Executive]

 

 

 

DATE:

 

 

 

 

Auxilium Pharmaceuticals, Inc.

 

 

 

BY:

 

 

NAME:

 

 

TITLE:

 

 

DATE:

 

 

Exhibit A-6

--------------------------------------------------------------------------------